                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                      NORTHERN DIVISION

CHADDRICK CLARK                                                                                      PLAINTIFF


v.                                       Case No. 3:19-cv-000362-LPR


STEVE ROREX, et al.1                                                                             DEFENDANTS


                                                      ORDER

           The Court has received a Recommendation for dismissal filed by United States Magistrate

Judge Beth Deere.         (Doc. 18).      Plaintiff Chaddrick Clark did not file objections. After careful

review of the Recommendation and the record, the Court concludes that the Recommendation

should be, and hereby is, approved and adopted as this Court’s findings in all respects.

           Defendants’ Motion to Dismiss is GRANTED.                   (Doc. 12).     This case is DISMISSED

without prejudice based on Mr. Clark’s failure to comply with the Court’s February 12, 2020 Order

to notify the Court of his current address.              (Doc. 16).      The Court certifies that an in forma

pauperis appeal from this Order and accompanying Judgment would not be taken in good faith,

pursuant to 28 U.S.C. § 1915(a)(3).

           IT IS SO ORDERED this 14th day of April 2020.



                                                                      _______________________________
                                                                      UNITED STATES DISTRICT JUDGE




1
    Judge Deere’s Recommendation correctly identified the misspellings on the docket. Following Judge Deere’s
    instruction, “[t]he Clerk of Court is directed to correct the spelling of two Defendants’ names: Steve Roax should
    be Steve Rorex; and Ptrisha Marshall should be Trisha Marshall.” (Doc. 18).
